UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1593



WARREN A. TAYLOR,

                                               Plaintiff - Appellant,

          versus


COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
04-635-PJM)


Submitted:   September 30, 2005            Decided:   October 21, 2005


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Warren A. Taylor, Appellant Pro Se.   John Walter Sippel, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Warren A. Taylor appeals the district court’s orders

adopting the magistrate judge’s report and recommendation to affirm

the Commissioner’s denial of disability insurance benefits and

denying reconsideration thereof.   We must uphold the decision to

deny benefits if the decision is supported by substantial evidence

and the correct law was applied.   See 42 U.S.C. § 405(g) (2000);

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).         We have

reviewed the record and find no reversible error or abuse of

discretion. Accordingly, we affirm both orders on the reasoning of

the district court.    See Taylor v. Comm’r of Soc. Sec., No.

CA-04-635-PJM (D. Md. Mar. 15, 2005 & May 23, 2005).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -